TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00499-CR



                                James Ray Perkins III, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-10-301758, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to temporarily stay the

proceedings in this appeal so that the district court may consider his motion to withdraw as appointed

counsel and appoint new counsel. Counsel has attached to this motion a copy of his motion to

withdraw, which counsel represents has been filed with the district court. Accordingly, we abate this

appeal for thirty days and remand the cause to the district court to consider counsel’s motion

to withdraw. All appellate deadlines will be tolled during the period of abatement. Any orders

resulting therefrom, including any order appointing new counsel, shall be filed with the clerk of this

Court no later than November 14, 2011.



Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: October 13, 2011

Do Not Publish